Flowers v Harborcenter Dev., LLC (2019 NY Slip Op 03257)





Flowers v Harborcenter Dev., LLC


2019 NY Slip Op 03257


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed Apr. 26, 2019.) 


MOTION NO. (1108/18) CA 18-00261.

[*1]DAVID FLOWERS, PLAINTIFF-RESPONDENT, 
vHARBORCENTER DEVELOPMENT, LLC, AND M.A. MORTENSON COMPANY, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.